Maesiiall, J.
Notwithstanding the skilful analysis by appellant’s counsel to demonstrate error of the trial court in holding that the evidence established an illegal change of grade injuriously affecting respondent’s property, it is not convincing. There is no need to follow such analysis in detail or demonstrate the correctness of the decision below. Suffice it to say, that, as we view the record, it does not clearly condemn such decision. To what extent the change *83injuriously affected respondent’s property is a jury question subject to control by the trial court to prevent injustice.
Whether the trial court erred- in granting a new trial because the verdict was contrary to the evidence is ruled in respondent’s favor by the principle that an order in that regard is discretionary and will not be disturbed on appeal unless clearly granted in abuse'of judicial authority.
By the Court. — The order is affirmed.